DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	 The amendments of claim 1 and addition of claim 7 are acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Brick (US 4,755,904).
	Regarding claim 1, Brick discloses a composite structure comprising skin (42; instant functional site) which comprises graphite epoxy layers (46) and an outer layer with an epoxy resin matrix (column 10, lines 15-20) and support structure (26; instant fiber reinforced resin layer) made from a graphite fiber reinforced epoxy resin (column 10, lines 10-15). The skin does not contain the reinforcing fibers of the fiber reinforced resin layer (Fig. 7). Brick discloses the skin and support structure including cured resin (column 10, lines 20-25) and being stacked in relation to each other in a thickness direction of the composite structure (Fig. 7), and at least the skin comprises a hole and a sleeve (74) inserted into the hole and provided integrally in the skin and support structure (Fig. 7, column 12, lines 20-25).

    PNG
    media_image1.png
    374
    658
    media_image1.png
    Greyscale

Regarding claim 2, an end portion of the sleeve is provided integrally with the molded article, and surrounded by the support structure, thus the sleeve would be reinforced by the fiber reinforced resin layer (Fig. 7).
	Regarding claim 3, as can be seen from Fig. 1, an end portion of the sleeve (74) is surrounded by the skin.
	Regarding claim 4, Brick teaches the skin (instant functional site) including the hole and the sleeve being disposed on an inner circumference of the hole (Fig. 7) and a bolt (64; instant fastening member) configured to be fastened with the sleeve while the support structure is placed in facing relation to an end surface of the sleeve and a pressure applying surface of the bolt.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brick.
	Regarding claim 7, Brick discloses a composite structure comprising skin (42; instant functional site) which comprises graphite epoxy layers (46) and an outer layer with an epoxy resin matrix (column 10, lines 15-20) and support structure (26; instant fiber reinforced resin layer) made from a graphite fiber reinforced epoxy resin (column 10, lines 10-15). The skin does not contain the reinforcing fibers of the fiber reinforced 
	Alternatively, Brick teaches that protection against skin puncture by lightning can be provided by sizing the skin thickness (column 1, lines 20-25). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as thickness through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments, filed 12/16/2021, that Ogawa does not teach or suggest the amendment of the fiber reinforced resin layer and functional site being cured layers have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brick (US 4,755,904).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamada (US 2020/0055273) which teaches a composite having a fiber reinforced layer and resin-rich layer.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781